Citation Nr: 0726583	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  05-41 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to a compensable evaluation for post-
traumatic stress disorder.  



REPRESENTATION

Veteran represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION

The veteran served on active duty from June 1968 to March 
1970.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2005 rating decision of the 
St. Louis, Missouri, VA Regional Office (RO).  

The issue of the evaluation for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

Tinnitus is not attributable to service.  


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that on receipt of a complete or 
substantially complete application, VA must notify the 
claimant and any representative of any information, medical 
evidence, or lay evidence not previously provided to VA that 
is necessary to substantiate the claim.  This notice requires 
VA to indicate which portion of that information and evidence 
is to be provided by the claimant and which portion VA will 
attempt to obtain on the claimant's behalf.  See 38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  
The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004).  The RO's letter of September 
2004 satisfied these requirements.

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in service.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2005).  Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces.  38 
C.F.R. § 3.303 (2006).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by such.  38 U.S.C.A. § 1111 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.304(b) (2006).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

The issue in this case is whether the veteran's tinnitus is 
related to service.  The Board notes that there is evidence 
of tinnitus in service and post service evidence of tinnitus.  
Thus, the determination as to whether service connection for 
tinnitus is warranted turns on whether there is competent 
evidence linking tinnitus to service.  

Initially, the Board finds that the veteran is entitled to 
the presumption of soundness at service entrance.  Although a 
history of ear aches and drained ears during childhood was 
noted at service entrance in June 1968, on examination, the 
ears and drums were normal, and neither tinnitus nor any 
other ear dysfunction was noted on the service entrance 
examination report.  Thus, the veteran is entitled to a 
presumption of soundness at service entrance.  

Service medical records reflect numerous complaints in regard 
to the ears.  For example, a June 1969 referral reflects 
complaints of difficulty hearing secondary to a blast 10 days 
earlier.  Records dated in July 1969 note complaints of pain 
in the ear with weapon fire, and tinnitus noted to be 
apparently unrelated to noise.  Impressions included probable 
ruptured tympanic membrane and questionable otitis media.  In 
January 1970, the veteran complained of ear aches and that 
both ears were plugged.  The March 1970 separation 
examination report reflects that the ears and drums were 
normal, and on the accompanying medical history, he indicated 
that he had ear trouble and/or running ears.  The Board notes 
that the veteran is service-connected for bilateral defective 
hearing.  

The dispositive consideration, however, in this appeal is the 
report of the May 1970 VA audiology examination.   In that 
report, the examiner specifically opined that tinnitus was 
not at least as likely as not related to in-service noise 
exposure.  The Board has no authority to override the opinion 
of a competent medical expert especially when that report and 
opinion are consistent with the remaining evidence of record.    



ORDER

Service connection for tinnitus is denied.  


REMAND

In January 2006, the veteran filed a notice of disagreement 
with the January 2005 rating decision which assigned an 
initial evaluation of 0 percent for PTSD.  As a timely notice 
of disagreement regarding the above issues has been 
submitted, a remand is required in order for the RO to 
provide the veteran a statement of the case.  See Manlincon 
v. West, 12 Vet. App. 238 (1999) (holding the Board should 
remand the issue to the RO for the issuance of a Statement of 
the Case when a notice of disagreement had been timely 
filed).  38 U.S.C.A. § 7105.  Thereafter, the veteran must 
submit a timely substantive appeal in order for the issues to 
be perfected for appeal to the Board.  

Accordingly, the Board REMANDS the case for the following 
action:

The RO should issue the veteran a 
statement of the case with respect to his 
claim for an increased evaluation for 
PTSD, to include notification of the need 
for, and the appropriate time period in 
which to file, a substantive appeal.  If a 
timely substantive appeal is filed, the 
issue should be returned to the Board for 
appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


